Continuing Abatement Order filed December 17, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00088-CR
                                ____________

                  KIMBEL VERSHON CARTER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1492023

                    CONTINUING ABATEMENT ORDER

      Appellant is pro se. On January 23, 2019, appellant timely filed a notice of
appeal from his judgment of conviction. On February 14, 2019, this court directed
the trial court to conduct a hearing in this case to determine whether appellant
desires to prosecute his appeal, and, if so, whether appellant is indigent and, thus
entitled to a free record and appointed counsel on appeal. Our order required the
trial court to see that a record of the hearing was made, make findings of fact and
conclusions of law, and order the trial clerk to forward a record of the hearing and
a supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing and the trial court’s findings and conclusions
were to have been filed with the clerk of this court on or before March 18, 2019.
The ordered items were not filed. On March 22, 2019, this court sent a follow-up
letter requesting the record and findings. Still, the record and findings were not
filed.

         On April 16, 2019, this court issued a continuing abatement order, again
directing the trial court to conduct a hearing in this case to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. We again
directed the trial court to see that a record of the hearing is made, make findings of
fact and conclusions of law, and order the trial clerk to forward to this court a
record of the hearing and a supplemental clerk’s record containing those findings
and conclusions. Again, the record and findings were not filed.

         On May 28, 2019, this court, sent another letter requesting the trial court to
forward the requested records to this court. On September 10, 2019, a
supplemental clerk’s record was filed. According to the docket sheet, “On August
13, 2019, A hearing was conducted and there were no findings for this case.”

         We order the trial court to determine:

            1. Whether appellant desires to prosecute his appeal; and, if so,

            2. Whether appellant is indigent and entitled to appointed counsel on
               appeal.

If the trial court finds that appellant desires to prosecute his appeal, is indigent and
entitled to appointed counsel on appeal, we order the trial court to forward to the
clerk of this court a supplemental clerk’s record containing those findings and an
order, if any, appointing appellate counsel. We order the trial court to complete this
process and forward the requested items within ten (10) days of the date of this
order.

         Additionally, we order the trial court to see that a transcribed record of the
hearing held August 13, 2019, is filed with the clerk of this court within ten (10)
days of the date of this order.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the trial court’s findings and recommendations are filed in this court. The
court also will consider an appropriate motion to reinstate the appeal filed by
either party.



                                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.